United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION FACILITY, Savannah, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1006
Issued: October 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2011 appellant timely appealed the February 2, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP), which affirmed the denial of her claim for
a schedule award. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has a ratable impairment of the lower extremities due to
her accepted lumbar condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 66-year-old laborer/custodian, has an accepted claim for aggravation of
herniated lumbar disc, which arose on or about November 3, 2008.2 On February 2, 2010 she
underwent OWCP approved surgery, which included a partial L4-5 microdiscectomy performed
by Dr. K. Craig Boatright, a Board-certified orthopedic surgeon. Appellant received wage-loss
compensation following surgery. On May 10, 2010 she resumed work without restrictions.
Appellant filed a claim for a schedule award (Form CA-7).
In an August 2, 2010 report, Dr. Boatright found 12 percent whole person impairment
due to the accepted lumbar spine injury. The rating was based on diagnosis-related estimate
Lumbar Category 3 impairment under the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (2001).3 Dr. Boatright noted that appellant
had a history of herniated disc with resolution of radiculopathy postoperatively. Appellant was
reportedly doing very well at the time of the August 2, 2010 examination. Dr. Boatright noted
that she had a twinge of pain every now and then that had resolved. He further noted that
appellant felt at times that her right leg was weaker than her left; but on physical examination he
noted 5/5 strength bilaterally. Dr. Boatright also noted a normal gait, a healed incision and no
sign of deep vein thrombosis in the lower extremities. He concluded that appellant had reached
maximum medical improvement.
On August 6, 2010 OWCP advised Dr. Boatright that schedule awards were not granted
for whole person impairments. It requested that he provide an impairment rating of the lower
extremities in accordance with the sixth edition of the A.M.A., Guides (2008). In an August 23,
2010 report, Dr. Boatright reiterated that, under the fifth edition of the A.M.A., Guides, appellant
had 16 percent impairment of the lumbar spine or 12 percent whole person impairment.
OWCP referred the record to Dr. Howard Hogshead, a district medical adviser. In a
September 13, 2010 report, Dr. Hogshead noted that the fifth edition of the A.M.A., Guides
(2001) was no longer applicable and whole person impairment ratings were not accepted. He
further noted that Dr. Boatright’s August 2, 2010 examination indicated that there was no
ongoing radiculopathy. Dr. Hogshead explained that OWCP only recognized impairment of the
extremity resulting from spinal nerve impairment and, in the absence of any radiculopathy, there
was no basis for an impairment rating. He found no impairment of either lower extremity.
In a decision dated September 27, 2010, OWCP denied appellant’s claim for a schedule
award.
Appellant filed a request for review of the written record, but did not submit any new
medical evidence regard the extent impairment under the A.M.A., Guides (6th ed. 2008).
By decision dated February 2, 2011, an OWCP hearing representative affirmed the
September 27, 2010 decision.
2

OWCP specifically did not accept right hip tendinitis.

3

See Table 15-3, A.M.A., Guides 384 (5th ed. 2001).

2

LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.4 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.5 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).6
No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or the implementing regulations.7 Neither, FECA nor the regulations provide
for the payment of a schedule award for the permanent loss of use of the back or the body as a
whole.8
ANALYSIS
The sixth edition of the A.M.A., Guides (2008) provides a specific methodology for
rating spinal nerve extremity impairment.9 It provides for rating impairment to the extremities
rather than to the spine.10 Because appellant did not have any ongoing radiculopathy as noted by
Dr. Boatright in his August 2, 2010 report, Dr. Hogshead found that she did not have any ratable
lower extremity impairment.
Appellant faults OWCP for not referring her to a physician for an impairment rating
under the sixth edition of the A.M.A., Guides. The Board notes that appellant bears the burden
of establishing entitlement to benefits under FECA.11 OWCP advised her physician on August 6,
2010 to provide a lower extremity impairment rating, but Dr. Boatright did not comply.
Appellant’s claim was not denied because of an inaccurate or incomplete impairment rating, but
because the examination findings provided by her treating physician did not support any lower
extremity impairment under the sixth edition of the A.M.A., Guides (2008), due to her accepted
lumbar condition. Dr. Hogshead properly utilized findings provided by appellant’s physician to
4

For a total loss of use of a leg, an employee shall receive 288 weeks of compensation. 5 U.S.C. § 8107(c)(2).

5

20 C.F.R. § 10.404 (2010).

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); see also, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a
(January 2010).
7

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

8

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

9

Supra note 7, Chapter 3.700, Exhibit 4.

10

Id.

11

E.g., G.T., 59 ECAB 447, 450-51 (2008).

3

determine that the reported physical examination did not demonstrate any lower extremity
impairment.12 The Board finds that his September 13, 2010 impairment rating conforms to the
A.M.A., Guides (6th ed. 2008) and represents the weight of the medical evidence.
Appellant may submit new medical evidence in support of her schedule award claim,
with a written request for reconsideration to OWCP, pursuant to 20 C.F.R. § 10.606.
CONCLUSION
Appellant has not established that she has a ratable impairment of the lower extremities.
ORDER
IT IS HEREBY ORDERED THAT the February 2, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 24, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

According to the Procedure Manual, the attending physician should describe the impairment in sufficient detail
to permit clear visualization of the impairment and the restrictions and limitations which have resulted. The
description should include the loss in degrees of active and passive motion of the affected member or function, the
amount of any atrophy or deformity, disturbance of sensation, or other pertinent description of the impairment.
Under the sixth edition of the A.M.A., Guides (2008), clinical history is also important in the diagnosis-based grid
that ranks impairment within classes of severity. Supra note 7, Chapter 3.700.3a(2).

4

